DETAILED ACTION

Response to Amendments
In view of the amendments and arguments to Claims 1-5 and 7-10 and cancellation of Claim 6, the §112(b) rejections directed to the claims are withdrawn.  In light of the new amendments to the claims, new §112(b) rejections are directed to the newly amended limitations.
In view of the amendments and arguments to Claims 1-5 and 7-10 and cancellation of Claim 6, new prior art rejections are set forth below with revised rationales and additional references.  These new rejections were necessitated by the amendments filed on 06/18/2021.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/14/2021 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the limitations directed to the bending and stretching render the claim indefinite.  In particular, it is unclear as to the parameters, such as temperature, bending/stretching speed/force, and pressure are not defined and therefore, the metes and bounds of the claim regarding the process limitations is unclear.  Therefore, the limitations render the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the limitations to be under any parameter. 

	In regards to Claim 10, the term “a given curvature” renders the claim indefinite.  It is unclear as to if the term refers to a specific and predetermined curvature, or under any curvature.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.

In addition to the rejections set forth above, Claims 2-17 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0076986 (Inudaka).
In regards to Claims 1, 8, and 10-17, Inudaka teaches a transparent laminate film having visible light and radio transmittance, wherein a laminate structure is formed on at least one side of a polymer film, where a metal oxide and metal layer are laminated, wherein grooves having a width of 30 µm or less are formed in the laminate structure, wherein the grooves are numerous cracks (Abstract) – corresponding to an electromagnetic wave transmissive metal member comprising a metal layer and a crack layer, wherein the metal layer and crack layer have, in their respective planes, a plurality of linear cracks extending substantially parallel to each other, and the cracks in the metal and crack layer penetrate through their respective layers in a thickness direction and are continuous with each other in the thickness direction (instant Claim 1), wherein the crack layer is made of a substance comprising ceramics (instant Claim 14), wherein the ceramics contains an oxide of a metal (instant Claim 15).  Inudaka additionally teaches that the metal layer may be a silver layer (¶41), which is known by one of ordinary skill in the art to range from 2.5 to 3 – corresponding to the metal layer having a Mohs hardness of 1 to less than 4 (instant Claim 16) and a metal selected from Ag (instant Claim 17).  
Additionally, Inudaka teaches that processes biaxial stretching was performed on the laminate structures to introduce cracks as grooves (¶¶31, 237-238), wherein the grooves have a width of 30 µm or less (Abstract) and have no lower limit (¶87) but may be exemplarily 0.05 µm or more (¶87) – corresponding to the electromagnetic member having linear cracks formed in the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Additionally, Examiner notes that said limitations directed to the stretching and bending of the film constitute product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Inudaka further teaches that the film thickness of the metal oxide layers can be adjusted depending on application, but can be 90 nm or less (¶¶101-102), and that depending on application, it is desirable that the metal layer range from 30 nm or less (¶139), although Inudaka also teaches that film thickness may be the same or different for each individual film (¶85) – corresponding to and/or overlapping with the claimed range of the metal layer having a thickness from 10 nm to 1000 nm (instant Claim 12), the crack layer from 5 nm to 1000 nm (instant Claim 

In regards to Claims 2-4, Inudaka teaches that grooves having a width of 30 µm or less are formed in the laminate structure, wherein the grooves are numerous cracks (Abstract), and additionally, that the cracks are substantially parallel (Fig. 2a).  One of ordinary skill in the art would recognize, given the teachings of the orientation of the cracks of Inudaka, an angle made by adjacent two of the linear cracks included in the plane of the layers is within the range of ±10° (instant Claim 2), wherein 40% or more of angles are within a range of ±10° (instant Claims 3 and 4).  Additionally, one of ordinary skill in the art would find it obvious, given that Inudaka teaches a substantially similar structure, composition, and method of manufacture as that of the instant application, that the product of Inudaka would further exhibit substantially similar properties such as the limitations directed to the angles between linear cracks.

Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0076986 (Inudaka) in view of Japanese Patent Application Publication No. JP 2008/003909 (Matsumoto).
In regards to Claims 1-5, and 7-17, Inudaka teaches a transparent laminate film having visible light and radio transmittance, wherein a laminate structure is formed on at least one side of a polymer film, where a metal oxide and metal layer are laminated, wherein grooves having a width of 30 µm or less are formed in the laminate structure, wherein the grooves are numerous cracks (Abstract) – corresponding to an electromagnetic wave transmissive metal member comprising a metal layer and a crack layer, wherein the metal layer and crack layer have, in their 
Additionally, Inudaka teaches that processes biaxial stretching was performed on the laminate structures to introduce cracks as grooves (¶¶31, 237-238), wherein the grooves have a width of 30 µm or less (Abstract) and have no lower limit (¶87) but may be exemplarily 0.05 µm or more (¶87) – corresponding to the electromagnetic member having linear cracks formed in the metal and crack layers by bending a multi-layered film obtained by laminating a metal layer and crack layer on a substrate film in only one direction and overlapping with the limitation recited that the cracks generated in the layers located farther from a bending side when the layers are bent with a given curvature have a width of 0.1 nm to 100 nm.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  However, Inudaka does not explicitly teach that the film is in a state in which the multi-layered film is folded towards the side of the substrate film (instant Claims 1 and 8).


In regards to Claims 2-7, Inudaka teaches that grooves having a width of 30 µm or less are formed in the laminate structure, wherein the grooves are numerous cracks (Abstract), and additionally, that the cracks are substantially parallel (Fig. 2a).  One of ordinary skill in the art would recognize, given the teachings of the orientation of the cracks of Inudaka, an angle made by adjacent two of the linear cracks included in the plane of the layers is within the range of ±10° 
Additionally, one of ordinary skill in the art would find it obvious, given that Inudaka teaches a substantially similar structure, composition, and method of manufacture as that of the instant application, that the product of Inudaka would further exhibit substantially similar properties such as the limitations directed to the angles between linear cracks.  Furthermore, given that Matsumoto teaches that the width, shape, length, and depth of the crack can be adjusted by the stretching conditions such as film stretching treatment and pressure bonding (¶28).  Matsumoto teaches that the method for stretching is not limited, wherein the base material can be stretched by expansion, pressing, at a stretching ratio in the width and/or longitudinal directions, wherein crimping and compressing bonding can also be performed (¶¶137-139), one of ordinary skill in the art would have found it obvious to have utilized the teachings of Matsumoto regarding the width, shape, length, and depth of the cracks as well as the orientation and position of the cracks, to have sought to optimize performance of features such as transmission as taught by Matsumoto, in order to improve performance and functionality.  It is In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Therefore, one of ordinary skill in the art would have found it obvious to have arrived the limitations set forth in Claims 2-5 and 7 via optimization of transmission.
Inudaka further teaches that the film thickness of the metal oxide layers can be adjusted depending on application, but can be 90 nm or less (¶¶101-102), and that depending on application, it is desirable that the metal layer range from 30 nm or less (¶139), although Inudaka also teaches that film thickness may be the same or different for each individual film (¶85) – corresponding to and/or overlapping with the claimed range of the metal layer having a thickness from 10 nm to 1000 nm (instant Claim 12), the crack layer from 5 nm to 1000 nm (instant Claim 13), and a ratio of a thickness of the metal layer to a thickness of the crack layer begin from 0.1 to 20 (instant Claim 11).  

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art does not teach the limitations directed to the folding of a film during the manufacturing process, and thus Inudaka would not have rendered Claim 1 obvious over the lack of the teachings (Applicant’s Arguments, Pages 10-12). 
In regards to Applicant’s argument, Examiner notes that the newly parameters regarding the stretching are not clearly defined as set forth in the §112(b) rejections above regarding process conditions and a claimed “given curvature”; Examiner interpreted limitations in broadest 
Furthermore, as a result of the new prior art rejections above incorporating the reference of Matsumoto, Applicant’s arguments are rendered moot.  In particular, Matsumoto teaches the specific parameters of the crack via a means of stretching longitudinally and in plane, at stretch ratios, and followed by crimping, where one of ordinary skill in the art would recognize to mean the bending/folding of a layer onto itself.
	Therefore, Applicant has not met its burden of providing evidence on the record that shows that the processes and limitations as claimed would not be obvious over the prior art as presented.
	Thus, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784